Exhibit 10.5
EXECUTION VERSION
 
INTERCREDITOR AGREEMENT
Dated as of March 5, 2010
among
CITICORP USA, INC.,
as First Lien Representative,
THE BANK OF NEW YORK MELLON,
as Second Lien Representative,
EASTMAN KODAK COMPANY
and
THE OTHER GRANTORS NAMED HEREIN
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
ARTICLE I
       
DEFINITIONS
       
 
       
SECTION 1.01. Certain Defined Terms
    2  
 
       
ARTICLE II
       
LIEN PRIORITIES
       
 
       
SECTION 2.01. Subordination of Liens
    7  
SECTION 2.02. Nature of First Lien Obligations
    8  
SECTION 2.03. Agreements Regarding Actions to Perfect Liens
    8  
SECTION 2.04. No New Liens
    9  
 
       
ARTICLE III
       
ENFORCEMENT RIGHTS
       
 
       
SECTION 3.01. Exclusive Enforcement
    9  
SECTION 3.02. Second Lien Enforcement Limitations and Waivers
    10  
SECTION 3.03. Judgment Creditors
    11  
SECTION 3.04. Cooperation
    11  
SECTION 3.05. Purchase Right
    11  
SECTION 3.06. No Additional Rights for any Grantor Hereunder
    12  
SECTION 3.07. Actions Upon Breach
    12  
 
       
ARTICLE IV

       
APPLICATION OF PROCEEDS OF COLLATERAL; DISPOSITIONS AND RELEASES OF
COLLATERAL; INSPECTION AND INSURANCE
       
 
       
SECTION 4.01. Application of Proceeds; Turnover Provisions
    12  
SECTION 4.02. Releases of Second-Priority Lien
    13  
SECTION 4.03. Dealing With Collateral; Insurance
    14  
 
       
ARTICLE V
       
INSOLVENCY PROCEEDINGS
       
 
       
SECTION 5.01. Filing of Motions
    14  
SECTION 5.02. Financing Matters
    14  
SECTION 5.03. Relief From the Automatic Stay
    15  
SECTION 5.04. Adequate Protection
    15  
SECTION 5.05. Avoidance Issues
    16  

 



--------------------------------------------------------------------------------



 



              Page
 
       
SECTION 5.06. Asset Dispositions in an Insolvency Proceeding, etc.
    16  
SECTION 5.07. Separate Grants of Security and Separate Classification
    16  
SECTION 5.08. No Waivers of Rights of First Lien Secured Parties
    17  
SECTION 5.09. Plans of Reorganization
    17  
SECTION 5.10. Reorganization Securities
    17  
SECTION 5.11. Post-Petition Claims
    17  
SECTION 5.12. Waiver
    17  
SECTION 5.13. Expense Claims
    17  
SECTION 5.14. Other Matters
    18  
 
       
ARTICLE VI
       
AMENDMENTS AND REFINANCINGS
       
 
       
SECTION 6.01. Amendments to First Lien Documents and Second Lien Documents
    18  
SECTION 6.02. When Payment in Full of First Lien Obligations Deemed to Not Have
Occurred
    19  
 
       
ARTICLE VII
       
RELIANCE; WAIVERS; ETC.
       
 
       
SECTION 7.01. Reliance
    19  
SECTION 7.02. No Warranties or Liability
    20  
SECTION 7.03. No Waivers
    20  
 
       
ARTICLE VIII
       
OBLIGATIONS UNCONDITIONAL
       
 
       
SECTION 8.01. First Lien Obligations Unconditional
    20  
SECTION 8.02. Second Lien Obligations Unconditional
    20  
 
       
ARTICLE IX
       
MISCELLANEOUS
       
 
       
SECTION 9.01. Conflicts
    21  
SECTION 9.02. Continuing Nature of Provisions
    21  
SECTION 9.03. Amendments; Waivers
    21  
SECTION 9.04. Information Concerning Financial Condition of the Company and the
other Grantors
    21  
SECTION 9.05. Governing Law
    22  
SECTION 9.06. Submission to Jurisdiction
    22  
SECTION 9.07. Notices
    22  
SECTION 9.08. Subrogation
    23  
SECTION 9.09. Successors and Assigns
    23  
SECTION 9.10. Severability
    23  

ii



--------------------------------------------------------------------------------



 



              Page
 
       
SECTION 9.11. Counterparts; Integration; Effectiveness
    23  
SECTION 9.12. Provisions to Define Relative Rights
    23  
SECTION 9.13. Rights as an Unsecured Creditor
    23  
SECTION 9.14. Representative Provisions
    23  
SECTION 9.15. Additional Grantors
    24  
 
       
EXHIBITS
       
 
       
Exhibit A            Form of Grantor Joinder
       

iii



--------------------------------------------------------------------------------



 



INTERCREDITOR AGREEMENT
     This INTERCREDITOR AGREEMENT, dated as of March 5, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, this
“Agreement”), is entered into among CITICORP USA, INC., as agent for the First
Lien Secured Parties (as hereinafter defined) (in such capacity, together with
its successors and assigns, the “Initial First Lien Representative”), THE BANK
OF NEW YORK MELLON, as collateral agent for the Second Lien Secured Parties (as
hereinafter defined) (in such capacity, together with its successors and
assigns, the “Second Lien Representative”), EASTMAN KODAK COMPANY, a New Jersey
corporation (the “Company”), the other Grantors (as hereinafter defined) listed
on the signature pages hereof and such other Persons as shall from time to time
become party hereto.
     PRELIMINARY STATEMENTS:
     (1) The Company, the other Grantors, the First Lien Representative, and
certain financial institutions and other lenders are parties to that certain
Amended and Restated Credit Agreement, dated as of March 31, 2009 (as amended by
that certain Amendment No. 1 to the Amended and Restated Credit Agreement, dated
as of September 17, 2009, and Amendment No. 2 to the Amended and Restated Credit
Agreement, dated as of February 10, 2010, and as further amended, amended and
restated, supplemented, replaced, subject to a Permitted Refinancing or
otherwise modified from time to time in accordance with the terms hereof, the
“Credit Agreement”), pursuant to which such financial institutions and other
lenders have agreed to make loans and extend other financial accommodations to
the Company.
     (2) The Company, the other Grantors, the Second Lien Representative and The
Bank of New York Mellon, as trustee (in such capacity, the “Second Lien
Trustee”), are parties to that certain Indenture, dated as of March 5, 2010 (as
amended, amended and restated, supplemented, replaced, subject to a Permitted
Refinancing or otherwise modified from time to time in accordance with the terms
hereof, the “Second Lien Indenture”), providing for the issuance by the Company
of Second Lien Notes (as hereinafter defined).
     (3) The Company, the other Grantors, the Second Lien Trustee, the Second
Lien Representative and the other Persons party thereto from time to time are
parties to that certain Collateral Trust Agreement, dated as of March 5, 2010
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Collateral Trust Agreement”).
     (4) The Company and the other Grantors have granted to the First Lien
Representative, for the benefit of the First Lien Secured Parties, security
interests in the Collateral (as hereinafter defined), pursuant to the terms of
the First Lien Collateral Documents (as hereinafter defined), as security for
the payment and performance of the First Lien Obligations (as hereinafter
defined).
     (5) The Company and the Grantors have granted to the Second Lien
Representative, for the benefit of the Second Lien Secured Parties, security
interests in the Collateral, pursuant to the terms of the Second Lien Collateral
Documents (as hereinafter defined), as security for the payment and performance
of the Second Lien Obligations (as hereinafter defined).
     (6) The Company may from time to time incur additional Indebtedness
permitted to be secured on an equal and ratable basis with the obligations under
the Second Lien Indenture, which additional Indebtedness shall be incurred in
accordance with this Agreement, the First Lien Documents (as hereinafter
defined), the Second Lien Documents (as hereinafter defined) and the Collateral
Trust Agreement.

 



--------------------------------------------------------------------------------



 



     (7) The First Lien Documents and the Second Lien Documents provide, among
other things, that the parties thereto shall set forth in this Agreement their
respective rights and remedies with respect to the Collateral.
     (8) In order to induce the First Lien Secured Parties to consent to the
Company and the other Grantors incurring the Second Lien Obligations, the Second
Lien Representative, on behalf of the Second Lien Secured Parties, has agreed to
the lien subordination provisions set forth in this Agreement.
     NOW THEREFORE, in consideration of the premises and the mutual covenants
and agreements contained herein, the parties hereto have agreed as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Certain Defined Terms. (a) The following terms, as used
herein, have the following meanings:
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or executive officer of such Person. For purposes of
this definition, the term “control” (including the terms “controlling”,
“controlled by” and “under common control with”) of a Person means the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
Voting Stock, by contract or otherwise.
     “Agreement” has the meaning specified in the preamble.
     “Bankruptcy Code” means the United States Bankruptcy Code (11 U.S.C. §101
et seq.), as amended from time to time, and any successor statute.
     “Bankruptcy Law” means the Bankruptcy Code and any similar federal, state
or foreign law for the relief of debtors.
     “Collateral” means all assets constituting both First Lien Collateral and
Second Lien Collateral.
     “Collateral Trust Agreement” has the meaning specified in the Preliminary
Statements.
     “Company” has the meaning specified in the preamble.
     “Credit Agreement” has the meaning specified in the Preliminary Statements.
     “DIP Financing” has the meaning specified in Section 5.02.
     “Enforcement Action” means, with respect to the First Lien Obligations or
the Second Lien Obligations, the exercise of any rights and remedies with
respect to any Collateral securing such obligations or the commencement or
prosecution of enforcement of any of the rights and remedies under, as
applicable, the First Lien Collateral Documents or the Second Lien Collateral
Documents, or applicable law, pertaining to rights in the Collateral, including
without limitation the exercise of any rights of set-off or recoupment against
any Collateral, and the exercise of any rights or remedies of a

2



--------------------------------------------------------------------------------



 



secured creditor under the UCC or PPSA (or other similar statute) of any
applicable jurisdiction or in an Insolvency Proceeding with respect to any
Grantor.
     “First Lien Cap” means the sum of:
     (A) the greater of:
     (1) (X) the aggregate amount of Indebtedness constituting principal
permitted to be incurred under the First Lien Documents plus the aggregate face
amount of any letters of credit issued under the First Lien Documents plus the
aggregate amount of obligations under any Secured Agreement, in an aggregate
amount under this clause (X) not to exceed $600,000,000 minus (Y) the aggregate
amount of any voluntary or mandatory prepayments of principal made in respect of
advances made under the First Lien Documents (to the extent that any such
prepayment resulted in a corresponding permanent reduction in the applicable
commitments pursuant to the requirements of the Second Lien Documents); and
     (2) the amount of first-priority lien obligations constituting Indebtedness
permitted to be incurred under (i) so long as the Second Lien Indenture remains
in effect, Section 4.06(b)(i)(A) of the Second Lien Indenture (or, to the extent
that the Second Lien Indenture is amended, restated, supplemented or otherwise
modified, any comparable provision or provisions of the Second Lien Indenture)
and (ii) after the Second Lien Indenture is terminated or replaced, any
applicable Second Lien Documents; plus
     (B) all interest, reimbursement, indemnities and other payment obligations
related to the Indebtedness, letters of credit and other obligations referred to
in clause (A) above (other than any reimbursement obligations in respect of
letters of credit).
     “First Lien Collateral” means all of the assets and property of any First
Lien Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any First Lien Obligations.
     “First Lien Collateral Documents” means, collectively, the “Collateral
Documents” (as defined in the Credit Agreement), each Grantor Joinder and any
other agreement, document or instrument pursuant to which a Lien is granted
securing the First Lien Obligations or under which rights or remedies with
respect to such Liens are governed, as each may be amended, restated,
supplemented or otherwise modified from time to time in accordance with this
Agreement.
     “First Lien Documents” means, collectively, the Credit Agreement, the First
Lien Collateral Documents and each of the other agreements, documents and
instruments providing for or evidencing any First Lien Obligation, and any other
document or instrument executed or delivered at any time in connection with any
First Lien Obligations, including any intercreditor or joinder agreement among
holders of First Lien Obligations (or binding upon one or more of them through
their representatives), to the extent such are effective at the relevant time,
as each may be amended, restated, supplemented or otherwise modified from time
to time in accordance with this Agreement.
     “First Lien Grantors” means the Company, each subsidiary of the Company
party hereto and each other Person that has or may from time to time hereafter
(or is or may from time to time hereafter be required to) execute and deliver a
First Lien Collateral Document as a “Grantor”, a “Pledgor” or a “Guarantor” (or
the equivalent thereof).

3



--------------------------------------------------------------------------------



 



     “First Lien Obligations” means the “Secured Obligations” as defined in the
Credit Agreement; provided that the amount of First Lien Obligations for all
purposes of this Agreement shall in no event exceed the First Lien Cap.
     “First Lien Representative” means the Initial First Lien Representative and
any other agent for the holders of First Lien Obligations who joins this
Agreement as a New First Lien Representative, in each case, together with its
successors and assigns.
     “First Lien Secured Parties” means the “Secured Parties” as defined in the
Credit Agreement.
     “Grantor Joinder” means a joinder agreement substantially in the form of
Exhibit A.
     “Grantors” means the Company and each other Person that is both a First
Lien Grantor and a Second Lien Grantor.
     “Hedge Agreements” means interest rate, currency or commodity swap, cap or
collar agreements, interest rate, currency or commodity future or option
contracts and other similar agreements.
     “Indebtedness” means and includes all obligations that constitute “Debt” or
“Indebtedness” within the meaning of the Credit Agreement or the Second Lien
Indenture, as applicable.
     “Insolvency Proceeding” means any proceeding in respect of bankruptcy,
insolvency, winding up, receivership, reorganization, dissolution, assignment
for the benefit of creditors or other marshalling of assets and liabilities, in
each of the foregoing events whether under the Bankruptcy Code or any similar
federal, state or foreign bankruptcy, insolvency, reorganization, receivership
or similar law.
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind on the property of a Person, including, without limitation, the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property, provided the term “Lien” shall
not include any license of intellectual property.
     “New First Lien Obligations Notice” has the meaning specified in
Section 6.02.
     “New First Lien Representative” has the meaning specified in Section 6.02.
     “Payment in Full” means (a) the payment in full in cash of (i) all
principal, reimbursement obligations in respect of letters of credit and
interest (including any Post-Petition Interest) in respect of the First Lien
Obligations and (ii) solely for purposes of Section 3.04 and Section 4.01(b),
all other First Lien Obligations that are claimed within 60 days of the last
date on which all principal and interest in respect of the First Lien
Obligations shall have been paid in full in cash and (b) the termination in full
of all commitments in respect of, and the termination, expiration or cash
collateralization of all obligations with respect to all letters of credit
relating to, the First Lien Obligations (or receipt by the First Lien
Representative of an irrevocable notice from each Issuing Bank (as defined in
the Credit Agreement) with any such letters or credit outstanding that it will
not seek to enforce any rights that it has or may have in accordance with
Section 2.03 of the Credit Agreement). “Paid in Full” shall have the correlative
meaning.
     “Permitted Refinancing” means, in respect of the First Lien Obligations or
the Second Lien Obligations, to refinance, extend, renew, defease, amend,
modify, supplement, restructure, replace, refund or repay, or to incur or issue
other indebtedness or credit facility, in exchange or replacement for, such
indebtedness in whole or in part, whether with the same or different lenders,
arrangers and/or agents, and

4



--------------------------------------------------------------------------------



 



whether or not there is an intervening period of time in between, in each case
in accordance with the terms of this Agreement; provided that a DIP Financing
shall not constitute a Permitted Refinancing.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Post-Petition Interest” means any interest or entitlement to fees or
expenses that accrues after the commencement of any Insolvency Proceeding with
respect to any First Lien Grantor or Second Lien Grantor, as applicable, whether
or not allowed or allowable in any such Insolvency Proceeding.
     “PPSA” means the Personal Property Security Act of Ontario; provided that,
if perfection or the effect of perfection or non-perfection or the priority of
any security interest in any Collateral is governed by the PPSA as in effect in
a Canadian jurisdiction other than Ontario, or the Civil Code of Quebec, “PPSA”
means the Personal Property Security Act as in effect from time to time in such
other jurisdiction or the Civil Code of Quebec, as applicable, for purposes of
the provisions hereof relating to such perfection, effect of perfection or
non-perfection or priority.
     “Purchase Event” has the meaning specified in Section 3.05 of this
Agreement.
     “Second Lien Collateral” means all of the assets and property of any Second
Lien Grantor, whether real, personal or mixed, with respect to which a Lien is
granted or purported to be granted as security for any Second Lien Obligations.
     “Second Lien Collateral Documents” means, collectively, the Security
Agreement, dated as of March 5, 2010, among the Second Lien Grantors and the
Second Lien Representative, each Grantor Joinder and any other agreement,
document or instrument pursuant to which a Lien is granted securing the Second
Lien Obligations or under which rights or remedies with respect to such Liens
are governed, as each may be amended, restated, supplemented or otherwise
modified from time to time in accordance with this Agreement.
     “Second Lien Documents” means, collectively, (a) the Second Lien Indenture,
the Second Lien Notes, the Second Lien Guarantees, the Second Lien Collateral
Documents, the Collateral Trust Agreement and the other “Second Lien Note
Documents” (as defined in the Collateral Trust Agreement), (b) the “New Second
Lien Documents” (as defined in the Collateral Trust Agreement) and (c) each of
the other agreements, documents and instruments providing for or evidencing any
Second Lien Obligation, and any other document or instrument executed or
delivered at any time in connection with any Second Lien Obligation, including
pursuant to the Second Lien Collateral Documents and any intercreditor or
joinder agreement among holders of Second Lien Obligations (or binding upon one
or more of them through their representatives), including, without limitation,
the Collateral Trust Agreement, to the extent such are effective at the relevant
time, as each may be amended, restated, supplemented, modified, renewed or
extended from time to time in accordance with this Agreement.
     “Second Lien Enforcement Date” means the date, after the occurrence of an
Event of Default (under and as defined in the Second Lien Indenture), that is
180 days after the delivery by the Second Lien Representative to the First Lien
Representative of a written notice from the Second Lien Representative
certifying that an Event of Default (under and as defined in the Second Lien
Indenture) has occurred and is continuing; provided that the Second Lien
Enforcement Date shall be stayed and shall not occur and shall be deemed not to
have occurred (a) if the First Lien Secured Parties have, on or prior to the
expiration of such 180-day period, commenced and are diligently pursuing any
Enforcement Action with respect to all or a material portion of the Collateral,
(b) at any time when the Grantor against which

5



--------------------------------------------------------------------------------



 



the Second Lien Secured Parties’ proposed Enforcement Action is to be taken is
the subject of an Insolvency Proceeding or (c) if the acceleration of the Second
Lien Obligations (if any) is rescinded in accordance with the terms of the
Second Lien Indenture or otherwise.
     “Second Lien Grantors” means the Company, each subsidiary of the Company
party hereto and each other Person that has or may from time to time hereafter
(or is or may from time to time hereafter be required to) execute and deliver a
Second Lien Collateral Document as a “Grantor”, a “Pledgor” or a “Guarantor” (or
the equivalent thereof).
     “Second Lien Guarantees” means the “Note Guaranties” as defined in the
Second Lien Indenture.
     “Second Lien Indenture” has the meaning specified in the Preliminary
Statements.
     “Second Lien Notes” means the 9.75% senior secured notes due 2018 in an
aggregate original principal amount of $500,000,000 issued pursuant to the
Second Lien Indenture, and any other senior secured notes issued from time to
time under the Second Lien Indenture.
     “Second Lien Obligations” means (a) all “Obligations” (as defined in the
Second Lien Indenture) in respect of Indebtedness incurred under the Second Lien
Indenture and all other obligations of the Company and the other Second Lien
Grantors, if any, from time to time arising under or in respect of the due and
punctual payment of (i) the principal of and premium, if any, and interest
(including any Post-Petition Interest) on the Second Lien Notes, when and as
due, whether at maturity, by acceleration, upon one or more dates set for
prepayment or otherwise and (ii) all other monetary obligations, including fees,
costs, expenses and indemnities, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any Insolvency Proceeding with respect to the Company or any other Second
Lien Grantor, regardless of whether allowed or allowable in such proceeding), of
the Company and the other Second Lien Grantors, if any, under the Second Lien
Indenture and the other “Second Lien Note Documents” (as defined in the
Collateral Trust Agreement) owing to the Second Lien Secured Parties described
in clause (a) of the definition thereof (in their capacity as such) and (b)
subject to Section 2.3 of the Collateral Trust Agreement, any “New Second Lien
Obligations” (as defined in the Collateral Trust Agreement).
     “Second Lien Representative” has the meaning specified in the preamble.
     “Second Lien Secured Parties” means, at any relevant time, (a) the holders
of “Second Lien Note Obligations” (as defined in the Collateral Trust Agreement)
at that time, including, without limitation, the Second Lien Representative, the
Second Lien Trustee and the holders of Second Lien Notes, and (b) subject to
Section 2.3 of the Collateral Trust Agreement, the holders of any “New Second
Lien Obligations” (as defined in the Collateral Trust Agreement) at that time,
including each “New Second Lien Representative” (as defined in the Collateral
Trust Agreement).
     “Second Lien Trustee” has the meaning specified in the Preliminary
Statements.
     “Secured Agreement” means, to the extent that the obligations thereunder
are secured by the Collateral pursuant to the First Lien Collateral Documents,
any and all agreements and other documents relating to any treasury management
services provided by any First Lien Secured Parties and their Affiliates to the
Company and any of its Subsidiaries, all agreements evidencing any other
obligations of the Company and any of its Subsidiaries owing to any of the First
Lien Secured Parties and their Affiliates including, without limitation, all
letters of credit issued by any of the First Lien Secured Parties and their
Affiliates for the benefit of the Company or any of its Subsidiaries, all Hedge
Agreements entered into with the Company or any of its Subsidiaries by any of
the First Lien Secured Parties and their

6



--------------------------------------------------------------------------------



 



Affiliates, and each agreement or instrument delivered by any First Lien Grantor
or Subsidiary of the Company pursuant to any of the foregoing, as the same may
be amended from time to time in accordance with the provisions thereof.
     “Secured Parties” means, collectively, the First Lien Secured Parties and
the Second Lien Secured Parties.
     “Standstill Period” has the meaning specified in Section 3.01 of this
Agreement.
     “UCC” means the Uniform Commercial Code as in effect in the State of New
York; provided that, if perfection or the effect of perfection or non-perfection
or the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non-perfection or priority.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     (b) Any other defined terms used herein shall have the meanings specified
in the Preliminary Statements contained herein.
     (c) All definitions herein (whether set forth herein directly or by
reference to definitions in other documents) shall be equally applicable to both
the singular and the plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include,” “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall.” Unless the
context requires otherwise:
     (i) any reference herein to any Person shall be construed to include such
Person’s permitted successors and assigns;
     (ii) the words “herein,” “hereof” and “hereunder,” and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof;
     (iii) all references herein to Sections (including the preamble and
preliminary statements) shall be construed to refer to Sections of this
Agreement; and
     (iv) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.
ARTICLE II
LIEN PRIORITIES
          SECTION 2.01. Subordination of Liens. (a) Any and all Liens now
existing or hereafter created or arising in favor of any Second Lien Secured
Party securing the Second Lien Obligations, regardless of how acquired, whether
by grant, statute, operation of law, subrogation or otherwise are expressly
junior in priority to any and all Liens now existing or hereafter created or
arising in favor of the

7



--------------------------------------------------------------------------------



 



First Lien Secured Parties securing the First Lien Obligations, notwithstanding
(i) anything to the contrary contained in any agreement or filing to which any
Second Lien Secured Party may now or hereafter be a party, and regardless of the
time, order or method of grant, attachment, recording or perfection of any
financing statements or other security interests, assignments, pledges, deeds,
mortgages and other liens, charges or encumbrances or any defect or deficiency
or alleged defect or deficiency in any of the foregoing, (ii) any provision of
the UCC or the PPSA or any applicable law or any First Lien Collateral Document
or Second Lien Collateral Document or any other circumstance whatsoever and
(iii) the fact that any such Liens in favor of any First Lien Secured Party
securing any of the First Lien Obligations are (x) subordinated to any Lien
securing any obligation of any Grantor other than the Second Lien Obligations or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed. The
subordination of the Liens of the Second Lien Secured Parties in and to the
Collateral in favor of the First Lien Secured Parties provided for herein shall
not be deemed to (a) subordinate the Liens of the Second Lien Secured Parties to
the Liens of any other Person (including, solely with respect to any portion of
the First Lien Obligations in excess of the First Lien Cap, the First Lien
Secured Parties), or (b) subordinate the Second Lien Obligations to any other
Indebtedness of the Company or any other Grantor, including the First Lien
Obligations.
          (b) Each of the First Lien Representative, for itself and on behalf of
each First Lien Secured Party, and the Second Lien Representative, for itself
and on behalf of each Second Lien Secured Party, agrees that it shall not object
to or contest, or support any other Person in contesting or objecting to, in any
proceeding (including without limitation, any Insolvency Proceeding with respect
to any Grantor), the validity, extent, perfection, priority or enforceability of
any Lien in the Collateral granted to the other; provided that this Section
2.01(b) shall not be construed to prevent or impair the rights of any First Lien
Secured Party or Second Lien Secured Party to enforce this Agreement, including
without limitation the provisions of this Agreement relating to the priority of
the Liens securing the Second Lien Obligations and the Liens securing the First
Lien Obligations as set forth in Section 2.01(a) and the exercise of remedies as
provided in Section 3.01. Notwithstanding any failure by any First Lien Secured
Party or Second Lien Secured Party to perfect its security interests in the
Collateral or any avoidance, invalidation or subordination by any third party or
court of competent jurisdiction of the security interests in the Collateral
granted to the First Lien Secured Parties or the Second Lien Secured Parties,
the priority and rights as between the First Lien Secured Parties and the Second
Lien Secured Parties with respect to the Collateral shall be as set forth
herein.
          SECTION 2.02. Nature of First Lien Obligations. The Second Lien
Representative on behalf of itself and the Second Lien Secured Parties
acknowledges that all or a portion of the First Lien Obligations may be
revolving in nature and that the amount thereof that may be outstanding at any
time or from time to time may be increased or reduced and subsequently
reborrowed, and that the terms of the First Lien Obligations may be modified,
extended or amended from time to time, and that the aggregate amount of the
First Lien Obligations may be increased, replaced or refinanced (including
replacement or refinancing of such increased amounts and including under the
same or different documents and with the same or different agents, lenders
and/or representatives, and regardless of whether there is an intervening period
of time in between, all of which shall be deemed to be the Credit Agreement
wherever such term is used herein), in each event, without notice to or consent
by the Second Lien Secured Parties and without affecting the provisions hereof.
The lien priorities provided in Section 2.01 shall not be altered or otherwise
affected by any such amendment, modification, supplement, extension, repayment,
reborrowing, increase, replacement, renewal, restatement or refinancing of
either the First Lien Obligations or the Second Lien Obligations, or any portion
thereof.
          SECTION 2.03. Agreements Regarding Actions to Perfect Liens. (a) The
Second Lien Representative on behalf of itself and the Second Lien Secured
Parties agrees that all mortgages and other real estate instruments (if any),
UCC-1 financing statements, patent, trademark or copyright filings or

8



--------------------------------------------------------------------------------



 



other filings or recordings filed or recorded by or on behalf of the Second Lien
Representative or any Second Lien Secured Party shall be substantially identical
in all material respects to the corresponding First Lien Collateral Documents or
otherwise in form reasonably satisfactory to the First Lien Representative.
          (b) The First Lien Representative, on behalf of itself and the First
Lien Secured Parties, hereby acknowledges that, to the extent that it holds, or
a third party holds on its behalf, physical possession of or “control” (as
defined in the UCC) over Collateral pursuant to any of the First Lien Collateral
Documents, such possession or control is also for the benefit of the Second Lien
Representative and the other Second Lien Secured Parties solely to the extent
required to perfect their security interest in such Collateral. Nothing in the
preceding sentence shall be construed to impose any duty on any First Lien
Secured Party (or any third party acting on its behalf) with respect to such
Collateral or provide the Second Lien Representative or any other Second Lien
Secured Party with any rights with respect to such Collateral beyond those
specified in this Agreement and the Second Lien Collateral Documents, provided
that upon the Payment in Full of the First Lien Obligations, the applicable
First Lien Secured Party shall (i) deliver to the Second Lien Representative, at
the Company’s sole cost and expense, the Collateral in its possession or control
together with any necessary endorsements to the extent required by the Second
Lien Collateral Documents or (ii) direct and deliver such Collateral as a court
of competent jurisdiction otherwise directs, and provided further that the
provisions of this Agreement are intended solely to govern the respective Lien
priorities as between the First Lien Secured Parties and the Second Lien Secured
Parties and shall not impose on the First Lien Secured Parties any obligations
in respect of the disposition of any Collateral (or any proceeds thereof) that
would conflict with prior perfected Liens or any claims thereon in favor of any
other Person that is not a First Lien Secured Party or a Second Lien Secured
Party.
          SECTION 2.04. No New Liens. So long as the First Lien Obligations have
not been Paid in Full, whether or not any Insolvency Proceeding has been
commenced by or against the Company or any other Grantor, the parties hereto
agree that neither the Company nor any other Grantor shall, nor shall it permit
any of its Subsidiaries to, grant or permit any additional Liens on any asset or
property to secure any Second Lien Obligation unless it has granted or
concurrently grants a Lien on such asset or property to secure the First Lien
Obligations. To the extent that the foregoing provisions are not complied with
for any reason, without limiting any other rights and remedies available to the
First Lien Representative or any First Lien Secured Party, the Second Lien
Representative, on behalf of itself and the Second Lien Secured Parties, agrees
that any amounts received by or distributed to any of them pursuant to or as a
result of Liens granted in contravention of this Section 2.04 shall be subject
to Section 4.01.
ARTICLE III
ENFORCEMENT RIGHTS
          SECTION 3.01. Exclusive Enforcement. So long as the First Lien
Obligations have not been Paid in Full, whether or not an Insolvency Proceeding
has been commenced by or against any Grantor, the First Lien Representative
shall (subject to clause (a) below) have the exclusive right to take and
continue, or not to take, any Enforcement Action with respect to the Collateral,
without any consultation with or consent of any Second Lien Secured Party, but
subject to the proviso set forth in Section 5.01, and (a) from the date hereof
until the occurrence of the Second Lien Enforcement Date (such period, the
“Standstill Period”), neither the Second Lien Representative nor any Second Lien
Secured Party shall exercise or seek to exercise any rights or remedies
(including any right of set-off or recoupment) with respect to any Second Lien
Collateral (including, without limitation, the exercise of any right under any
lockbox agreement, account control agreement, landlord waiver or bailee’s letter
or similar agreement or arrangement to which the Second Lien Representative or
any Second Lien Secured Party may be a party) or institute or commence (or join
with any other Person in commencing) any

9



--------------------------------------------------------------------------------



 



enforcement, collection, execution, levy or foreclosure action or proceeding
(including, without limitation, any Insolvency Proceeding with respect to any
Grantor) with respect to any Lien held by it under the Second Lien Collateral
Documents or otherwise in respect of the Collateral, and (b) neither the Second
Lien Representative nor any Second Lien Secured Party shall (i) contest, protest
or object to, or otherwise interfere with, hinder or delay, any foreclosure
proceeding or action brought by the First Lien Representative or any First Lien
Secured Party, any rights and remedies relating to the Collateral under the
First Lien Collateral Documents or otherwise in respect of the Collateral,
provided that the respective interests of the Second Lien Secured Parties attach
to the proceeds thereof, subject to the relative priorities described in
Section 4.01 hereof, or (ii) contest, protest or object to the forbearance by
the First Lien Representative or the First Lien Secured Parties from bringing or
pursuing any foreclosure proceeding or action or any other exercise of any
rights or remedies relating to any Collateral. The Second Lien Representative
and each Second Lien Secured Party hereby acknowledges and agrees that no
covenant, agreement or restriction contained in the Second Lien Collateral
Documents or in the Second Lien Indenture or otherwise shall be deemed to
restrict in any way the rights and remedies of the First Lien Representative or
the First Lien Secured Parties with respect to the Collateral as set forth in
this Agreement and the First Lien Collateral Documents. Upon the occurrence and
during the continuance of a default or an event of default in respect of a First
Lien Obligation permitting the First Lien Representative to take any Enforcement
Action under any First Lien Collateral Document, the First Lien Representative
may take and continue any Enforcement Action with respect to the First Lien
Obligations and the Collateral exclusively and in such order and manner as it
may determine in its sole discretion.
          SECTION 3.02. Second Lien Enforcement Limitations and Waivers. The
Second Lien Representative and each Second Lien Secured Party hereby
acknowledges and agrees that no covenant, agreement or restriction contained in
the Second Lien Collateral Documents or in the Second Lien Indenture or
otherwise shall be deemed to restrict in any way the rights and remedies of the
First Lien Representative or the First Lien Secured Parties with respect to the
Collateral as set forth in this Agreement and the First Lien Collateral
Documents. In addition, the Second Lien Representative and each Second Lien
Secured Party agrees that, until the First Lien Obligations have been Paid in
Full, subject to the proviso set forth in Section 5.01 and as may otherwise be
expressly provided for in this Agreement (including, without limitation,
Section 3.01):
     (a) they will not take or cause to be taken any action, the purpose or
effect of which is to make any Lien in respect of any Second Lien Obligation
pari passu with or senior to, or to give any Second Lien Secured Party any
preference or priority relative to, the Liens with respect to the First Lien
Obligations or the First Lien Secured Parties with respect to any of the
Collateral;
     (b) they will not oppose, object to, interfere with, hinder or delay, in
any manner, whether by judicial proceedings (including without limitation the
filing of an Insolvency Proceeding with respect to any Grantor) or otherwise,
any foreclosure, sale, lease, exchange, transfer or other disposition of the
Collateral by the First Lien Representative or any other First Lien Secured
Party, or any other Enforcement Action taken by or on behalf of the First Lien
Representative or any other First Lien Secured Party;
     (c) they have no right to (i) direct either the First Lien Representative
or any other First Lien Secured Party to exercise any right, remedy or power
with respect to the Collateral or pursuant to the First Lien Collateral
Documents or (ii) consent or object to the exercise by the First Lien
Representative or any other First Lien Secured Party of any right, remedy or
power with respect to the Collateral or pursuant to the First Lien Collateral
Documents or to the timing or manner in which any such right is exercised or not
exercised (or, to the extent they may have

10



--------------------------------------------------------------------------------



 



any such right described in this clause (c), whether as a junior lien creditor
or otherwise, they hereby irrevocably waive such right);
     (d) they will not institute any suit or other proceeding or assert in any
suit, Insolvency Proceeding or other proceeding any claim against either the
First Lien Representative or any other First Lien Secured Party seeking damages
from or other relief by way of specific performance, instructions or otherwise,
with respect to, and neither the First Lien Representative nor any other First
Lien Secured Party shall be liable for, any action taken or omitted to be taken
by the First Lien Representative or any other First Lien Secured Party with
respect to the Collateral or pursuant to the First Lien Collateral Documents;
     (e) they will not make any judicial or nonjudicial claim or demand or
commence any judicial or non-judicial proceedings against any Grantor or
affiliates under or with respect to any Second Lien Collateral Document seeking
payment or damages from or other relief by way of specific performance,
instructions or otherwise under or with respect to any Second Lien Collateral
Document or exercise any right, remedy or power under or with respect to, or
otherwise take any action to enforce, other than filing a proof of claim, any
Second Lien Collateral Document;
     (f) they will not commence judicial or nonjudicial foreclosure proceedings
with respect to, seek to have a trustee, receiver, liquidator or similar
official appointed for or over, attempt any action to take possession of any
Collateral, exercise any right, remedy or power with respect to, or otherwise
take any action to enforce their interest in or realize upon, the Collateral or
pursuant to the Second Lien Collateral Documents; and
     (g) they will not seek, and hereby waive any right, to have the Collateral
or any part thereof marshaled upon any foreclosure or other disposition of the
Collateral.
          SECTION 3.03. Judgment Creditors. In the event that any Second Lien
Secured Party becomes a judgment lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the First Lien Obligations) as the other Liens securing the
Second Lien Obligations (created pursuant to the Second Lien Collateral
Documents) subject to this Agreement.
          SECTION 3.04. Cooperation. At such time when the First Lien
Obligations have been Paid in Full, the First Lien Representative further agrees
to promptly execute and deliver all further instruments and documents, and take
all other actions necessary, or that the Second Lien Representative may
reasonably request, at the expense of the Grantors, to subordinate the Liens of
the First Lien Representative in the Collateral to the Liens of the Second Lien
Representative in the Collateral or to otherwise evidence the termination of the
lien priority set forth in Section 2.01, or in furtherance thereof.
          SECTION 3.05. Purchase Right. Without prejudice to the enforcement of
the First Lien Secured Parties’ remedies, the First Lien Secured Parties agree
that at any time during the 30-day period following (a) acceleration of the
First Lien Obligations in accordance with the terms of the Credit Agreement,
(b) the commencement of an Enforcement Action by the First Lien Secured Parties
or (c) the commencement of an Insolvency Proceeding with respect to any Grantor
(each, a “Purchase Event”), one or more of the Second Lien Secured Parties may
request, and the First Lien Secured Parties hereby offer the Second Lien Secured
Parties the option, to purchase all, but not less than all, of the aggregate
amount of First Lien Obligations outstanding at the time of purchase at par,
without warranty or representation or recourse (except for representations and
warranties required to be made by assigning lenders pursuant to the Assignment
and Acceptance (as such term is defined in the Credit Agreement)). If such right
is

11



--------------------------------------------------------------------------------



 



exercised within the aforementioned 30-day period, the parties shall endeavor to
close promptly thereafter but in any event within ten (10) Business Days of the
request. If one or more of the Second Lien Secured Parties exercise such
purchase right, it shall be exercised pursuant to documentation mutually
acceptable to each of the First Lien Representative and the Second Lien
Representative. If none of the Second Lien Secured Parties exercise such right,
the First Lien Secured Parties shall have no further obligations pursuant to
this Section 3.05 for such Purchase Event and may take any further actions in
their sole discretion in accordance with the First Lien Documents, and this
Agreement.
          SECTION 3.06. No Additional Rights for any Grantor Hereunder. Except
as provided in Section 3.07, if any First Lien Secured Party or Second Lien
Secured Party shall enforce its rights or remedies in violation of the terms of
this Agreement, no Grantor shall be entitled to use such violation as a defense
to any action by any First Lien Secured Party or Second Lien Secured Party, nor
to assert such violation as a counterclaim or basis for set off or recoupment
against any First Lien Secured Party or Second Lien Secured Party.
          SECTION 3.07. Actions Upon Breach. (a) If any Second Lien Secured
Party, contrary to this Agreement, commences or participates in any action or
proceeding against the Collateral, such Grantor may interpose as a defense or
dilatory plea the making of this Agreement, and any First Lien Secured Party may
intervene and interpose such defense or plea in its or their name or in the name
of such Grantor.
          (b) Should any Second Lien Secured Party, contrary to this Agreement,
in any way take, attempt to or threaten to take any action with respect to the
Collateral (including, without limitation, any attempt to realize upon or
enforce any remedy with respect to this Agreement), or fail to take any action
required by this Agreement, the First Lien Representative or any First Lien
Secured Party (in its or their own name or in the name of any Grantor) or any
Grantor may obtain relief against such Second Lien Secured Party by injunction,
specific performance and/or other appropriate equitable relief, it being
understood and agreed by the Second Lien Representative on behalf of each Second
Lien Secured Party that (i) the First Lien Secured Parties’ damages from its
actions may at that time be difficult to ascertain and may be irreparable, and
(ii) each Second Lien Secured Party waives any defense that any Grantor and/or
the First Lien Secured Parties cannot demonstrate damage and/or be made whole by
the awarding of damages.
ARTICLE IV
APPLICATION OF PROCEEDS OF COLLATERAL; DISPOSITIONS AND RELEASES OF
COLLATERAL; INSPECTION AND INSURANCE
          SECTION 4.01. Application of Proceeds; Turnover Provisions. (a) The
Second Lien Representative, on behalf of itself and the Second Lien Secured
Parties, agrees that it will not take or receive any Collateral or any proceeds
of Collateral in connection with the exercise of any right or remedy (including
set-off or recoupment) with respect to any Collateral in contravention of this
Agreement, and that any Collateral or proceeds taken or received by it for any
reason in contravention of this Agreement will be paid over to the First Lien
Representative, unless and until all First Lien Obligations have been Paid in
Full.
          (b) All proceeds of Collateral (including without limitation any
interest earned thereon, including any Post-Petition Interest) resulting from
the sale, collection or other disposition of Collateral in connection with or
resulting from any Enforcement Action, and whether or not pursuant to an
Insolvency Proceeding with respect to any Grantor, shall be distributed as
follows: first to the First Lien Representative for application to the First
Lien Obligations in accordance with the terms of the First Lien Collateral
Documents, until the First Lien Obligations have been Paid in Full, second, to
the Second Lien

12



--------------------------------------------------------------------------------



 



Representative for application in accordance with the Second Lien Collateral
Documents and third, to the Company or such other Person as may be lawfully
entitled to such proceeds or as a court of competent jurisdiction may direct.
Until the Payment in Full of the First Lien Obligations, any Collateral,
including without limitation any such Collateral constituting proceeds, that may
be received by any Second Lien Secured Party in violation of this Agreement
shall be segregated and held in trust and promptly paid over to the First Lien
Representative, for the benefit of the First Lien Secured Parties, in the same
form as received, with any necessary endorsements, and each Second Lien Secured
Party hereby authorizes the First Lien Representative to make any such
endorsements as agent for the Second Lien Secured Parties (which authorization,
being coupled with an interest, is irrevocable). Notwithstanding the foregoing,
no Second Lien Secured Party shall be obligated to return funds received in
accordance with this Section 4.01(b) in respect of any claim by a First Lien
Secured Party pursuant to clause (a)(ii) of the definition of “Payment in Full”
to the extent such funds were received prior to the making of such claim.
          SECTION 4.02. Releases of Second-Priority Lien. (a) If in connection
with the exercise of the First Lien Representative’s rights and remedies in
respect of the Collateral resulting from the occurrence of an event of default
under the First Lien Documents, the First Lien Representative, for itself or on
behalf of any of the First Lien Secured Parties, releases any of its Liens on
any part of the Collateral or, in connection with a disposition of any Grantor
pursuant to any such exercise of rights and remedies, releases any such Grantor
from its obligations under its guarantee of the First Lien Obligations, then the
Liens, if any, of the Second Lien Representative, for itself or for the benefit
of the Second Lien Secured Parties, on such Collateral, and the obligations of
such Grantor under its guarantee of the Second Lien Obligations, shall be
automatically, unconditionally and simultaneously released.
          (b) If in connection with any release, sale or other disposition of
any Collateral permitted under the terms of the First Lien Documents (other than
in connection with the exercise of the First Lien Representative’s rights and
remedies in respect of the Collateral under the First Lien Documents), the First
Lien Representative, for itself or on behalf of any of the First Lien Secured
Parties, releases any of its Liens on any part of the Collateral, or releases
any Grantor from its obligations under its guarantee of the First Lien
Obligations, in each case other than in connection with the Payment in Full of
the First Lien Obligations, then the Liens, if any, of the Second Lien
Representative, for itself or for the benefit of the Second Lien Secured
Parties, on such Collateral, or the obligations of such Grantor under its
guarantee of the Second Lien Obligations, as the case may be, shall be
automatically, unconditionally and simultaneously released (provided that such
release of Liens in favor of the Second Lien Representative or guarantee in
respect of the Second Lien Obligations is permitted under the Second Lien
Documents).
          (c) Until the Payment in Full of the First Lien Obligations, the
Second Lien Representative, for itself and on behalf of the Second Lien Secured
Parties, hereby irrevocably constitutes and appoints the First Lien
Representative and any officer or agent of the First Lien Representative, with
full power of substitution, as its true and lawful attorney in fact with full
irrevocable power and authority in the place and stead of the Second Lien
Representative or such holder or in the First Lien Representative’s own name,
from time to time in the First Lien Representative’s discretion, for the purpose
of carrying out the terms of this Section 4.02, to take any and all appropriate
action and to execute any and all documents and instruments which may be
necessary to accomplish the purposes of this Section 4.02, including any
endorsements or other instruments of transfer or release.
          (d) The Second Lien Representative, on behalf of itself and the other
Second Lien Secured Parties, shall promptly execute and deliver such release
documents and instruments and shall take such further actions as the First Lien
Representative shall request to evidence any release of the second-priority Lien
described in this Section 4.02.

13



--------------------------------------------------------------------------------



 



          SECTION 4.03. Dealing With Collateral; Insurance. (a) In connection
with the exercise of the First Lien Representative’s rights and remedies in
respect of the Collateral, the First Lien Representative and its representatives
and invitees may at any time repossess, remove and otherwise deal with the
Collateral, and the First Lien Representative may advertise and conduct public
auctions or private sales of the Collateral, in each case without notice to, the
involvement of or interference by the Second Lien Representative or any Second
Lien Secured Party or liability to the Second Lien Representative or any Second
Lien Secured Party.
          (b) Until the First Lien Obligations have been Paid in Full, (i) the
First Lien Representative will have the sole and exclusive right (vis a vis the
Second Lien Representative) (a) to adjust or settle any insurance policy or
claim covering the Collateral in the event of any loss thereunder and (b) to
approve any award granted in any condemnation or similar proceeding affecting
the Collateral and (ii) any provisions of any Second Lien Collateral Document
that requires any Grantor to list any Second Lien Secured Party as additional
insured or loss payee under any insurance policy maintained from time to time by
the Grantors may be satisfied by listing the First Lien Representative as
additional insured or loss payee for the benefit of all of the First Lien
Secured Parties and all of the Second Lien Secured Parties.
ARTICLE V
INSOLVENCY PROCEEDINGS
          SECTION 5.01. Filing of Motions. Until the First Lien Obligations have
been Paid in Full, the Second Lien Representative agrees on behalf of itself and
the other Second Lien Secured Parties that neither the Second Lien
Representative nor any Second Lien Secured Party shall, in or in connection with
any Insolvency Proceeding with respect to any Grantor, file any pleadings or
motions, take any position at any hearing or proceeding of any nature, or
otherwise take any action whatsoever, in each case in respect of any of the
Collateral, including, without limitation, with respect to the determination of
any Liens or claims held by the First Lien Representative (including the
validity and enforceability thereof) or any other First Lien Secured Party or
the value of any claims of such parties under Section 506(a) of the Bankruptcy
Code or otherwise; provided that the Second Lien Representative may (i) file a
claim or statement of interest in an Insolvency Proceeding with respect to any
Grantor, (ii) file any necessary responsive or defensive pleadings in opposition
to any motion, claim, adversary proceeding or other pleading made by any Person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Secured Parties, including any claims secured by the Collateral, if any, or
otherwise make any agreements or file any motions or objections pertaining to
the claims of the Second Lien Secured Parties, in each case in accordance with
and not inconsistent with the terms of this Agreement in order to create,
perfect, preserve or protect its Lien on the Collateral, (iii) file any
pleadings, objections, motions or agreements which assert rights or interests
available to unsecured creditors of the Grantors arising under either any
Insolvency Proceeding with respect to any Grantor or applicable non-Bankruptcy
Law and not inconsistent with the terms of this Agreement, (iv) make a bid on
all or any portion of the Collateral in any foreclosure proceeding or action,
including, for the avoidance of doubt and without limitation, any sale pursuant
to Section 363 of the Bankruptcy Code, which bid shall include a cash portion at
least equal to the First Lien Obligations and (v) take such other actions which
are not adverse to the Liens and interests of the First Lien Secured Parties or
otherwise inconsistent with the priorities of this Agreement (including as to
releases and including under Section 3.01) to preserve and protect its second
priority Lien on the Collateral, in each case with respect to the foregoing
clauses (i) through (v), subject to the limitations contained in this Agreement
and only if consistent with the terms and the limitations on the Second Lien
Representative imposed hereby.
          SECTION 5.02. Financing Matters. Until the First Lien Obligations have
been Paid in Full, if any Grantor becomes subject to any Insolvency Proceeding,
and if the First Lien Representative or

14



--------------------------------------------------------------------------------



 



one or more of the other First Lien Secured Parties desire to consent to the use
of cash collateral under the Bankruptcy Code or to provide financing to any
Grantor under the Bankruptcy Code (“DIP Financing”), then the Second Lien
Representative agrees, on behalf of itself and the other Second Lien Secured
Parties, that the Second Lien Representative and each Second Lien Secured Party
(a) will be deemed to have consented to, will raise no objection to, nor support
any other Person objecting to, the use of such cash collateral or to such DIP
Financing, (b) will not request or accept adequate protection or any other
relief in connection with the use of such cash collateral or such DIP Financing
except as set forth in Section 5.04 below, (c) will subordinate (and will be
deemed hereunder to have subordinated) the second-priority Liens (i) to such DIP
Financing on the same terms as the first-priority Liens are subordinated thereto
(and such subordination will not alter in any manner the terms of this
Agreement), (ii) to any adequate protection provided to the First Lien Secured
Parties and (iii) to any “carve-out” for fees to the agent and any arranger in
respect of such DIP Financing agreed to by the First Lien Representative and
(d) agrees that notice received five calendar days prior to the entry of an
order approving such usage of cash collateral or approving such financing shall
be adequate notice; provided that (i) the aggregate principal amount of any DIP
Financing, when taken together with any First Lien Obligations that are not
repaid with such DIP Financing, shall not exceed an amount equal to the sum of
(X) the First Lien Cap plus (Y) $100,000,000, (ii) the Liens on the collateral
securing the DIP Financing are senior to or pari passu with the Liens securing
the First Lien Obligations and (iii) the foregoing shall not prevent the Second
Lien Secured Parties from (A) proposing any other DIP Financing to any Grantor
or to a court of competent jurisdiction or (B) objecting to (1) any aspect of a
DIP Financing relating to any provision or content of a plan of reorganization
or any sub rosa plan or (2) any DIP Financing if the Second Lien Secured Parties
do not receive replacement Liens on all post-petition assets of any Grantors in
which any of the First Lien Secured Parties obtain a replacement Lien (to the
extent that such assets constitute Collateral), in each case with the same
priority as existed prior to such Insolvency Proceeding.
          SECTION 5.03. Relief From the Automatic Stay. The Second Lien
Representative agrees, on behalf of itself and the other Second Lien Secured
Parties, that none of them will seek relief from the automatic stay or from any
other stay in any Insolvency Proceeding with respect to any Grantor or take any
action in derogation thereof, in each case in respect of any Collateral, without
the prior written consent of the First Lien Representative.
          SECTION 5.04. Adequate Protection. The Second Lien Representative, on
behalf of itself and the other Second Lien Secured Parties, agrees that none of
them shall object, contest or support any other Person objecting to or
contesting, (a) any request by the First Lien Representative or the First Lien
Secured Parties for adequate protection, (b) any objection by the First Lien
Representative or any other First Lien Secured Parties to any motion, relief,
action or proceeding based on a claim of a lack of adequate protection or
(c) the payment of interest, fees, expenses or other amounts to the First Lien
Representative or any other First Lien Secured Party under Section 506(b) or
506(c) of the Bankruptcy Code or otherwise. Notwithstanding anything contained
in this Section 5.04 and in Section 5.02, in any Insolvency Proceeding with
respect to any Grantor, (i) if the First Lien Secured Parties (or any subset
thereof) are granted adequate protection in the form of additional collateral or
superpriority claims in connection with any DIP Financing or use of cash
collateral, and the First Lien Secured Parties do not object to the adequate
protection being provided to them, then the Second Lien Representative, on
behalf of itself and any of the Second Lien Secured Parties, may seek or accept
adequate protection solely in the form of (x) a replacement Lien on such
additional collateral, subordinated to the Liens securing the First Lien
Obligations and such DIP Financing on the same basis as the other Liens securing
the Second Lien Obligations are so subordinated to the First Lien Obligations
under this Agreement and (y) superpriority claims junior in all respects to the
superpriority claims granted to the First Lien Secured Parties, and (ii) in the
event the Second Lien Representative, on behalf of itself and the Second Lien
Secured Parties, seeks or requests adequate protection and such adequate
protection is granted in the form of additional collateral, then the Second Lien
Representative, on behalf of itself or any of the Second Lien Secured

15



--------------------------------------------------------------------------------



 



Parties, agrees that the First Lien Representative shall also be granted a
senior Lien on such additional collateral as security for the First Lien
Obligations and any such DIP Financing and that any Lien on such additional
collateral securing the Second Lien Obligations shall be subordinated to the
Liens on such collateral securing the First Lien Obligations and any such DIP
Financing (and all Obligations relating thereto) and any other Liens granted to
the First Lien Secured Parties as adequate protection on the same basis as the
other Liens securing the Second Lien Obligations are subordinated to such First
Lien Obligations under this Agreement.
          SECTION 5.05. Avoidance Issues. If any First Lien Secured Party is
required in any Insolvency Proceeding with respect to any Grantor or otherwise
to disgorge, turn over or otherwise pay to the estate of any Grantor, because
such amount was avoided or ordered to be paid or disgorged for any reason,
including without limitation because it was found to be a fraudulent or
preferential transfer, any amount (a “Recovery”), whether received as proceeds
of security, enforcement of any right of set-off or otherwise, then the First
Lien Obligations shall be reinstated to the extent of such Recovery and deemed
to be outstanding as if such payment had not occurred and the First Lien
Obligations shall be deemed not to have been Paid in Full. If this Agreement
shall have been terminated prior to such Recovery, this Agreement shall be
reinstated in full force and effect, and such prior termination shall not
diminish, release, discharge, impair or otherwise affect the obligations of the
parties hereto. The Second Lien Representative and the Second Lien Secured
Parties agree that none of them shall be entitled to benefit from any avoidance
action affecting or otherwise relating to any distribution or allocation made in
accordance with this Agreement, whether by preference or otherwise, it being
understood and agreed that the benefit of such avoidance action otherwise
allocable to them shall instead by allocated and turned over for application in
accordance with the priorities set forth in this Agreement.
          SECTION 5.06. Asset Dispositions in an Insolvency Proceeding, etc.
None of the Second Lien Representative nor any other Second Lien Secured Party
shall oppose any sale or disposition of any assets of any Grantor conducted in
accordance with Section 363 of the Bankruptcy Code that is supported by the
First Lien Secured Parties, and the Second Lien Representative and each other
Second Lien Secured Party will be deemed to have consented under Section 363 of
the Bankruptcy Code to any sale supported by the First Lien Secured Parties and
to have released their Liens in such assets (so long as the Liens of the Second
Lien Secured Parties attach to the proceeds of any such sale (with such Liens on
such proceeds subject to the terms of this Agreement)).
          SECTION 5.07. Separate Grants of Security and Separate Classification.
Each Second Lien Secured Party acknowledges and agrees that (a) the grants of
Liens pursuant to the First Lien Collateral Documents and the Second Lien
Collateral Documents constitute two separate and distinct grants of Liens and
(b) because of, among other things, their differing rights in the Collateral,
the Second Lien Obligations are fundamentally different from the First Lien
Obligations and must be separately classified in any plan of reorganization
proposed or adopted in an Insolvency Proceeding with respect to any Grantor. To
further effectuate the intent of the parties as provided in the immediately
preceding sentence, if it is held that the claims against the First Lien Secured
Parties and Second Lien Secured Parties in respect of the Collateral constitute
only one secured claim (rather than separate classes of senior and junior
secured claims), then the Second Lien Secured Parties hereby acknowledge and
agree that all distributions shall be made as if there were separate classes of
senior and junior secured claims against any Grantor in respect of the
Collateral (with the effect being that, to the extent that the aggregate value
of the Collateral is sufficient (for this purpose ignoring all claims held by
the Second Lien Secured Parties), the First Lien Secured Parties shall be
entitled to receive, in addition to amounts distributed to them in respect of
principal, pre-petition interest and other claims, all amounts owing in respect
of Post-Petition Interest before any distribution is made in respect of the
claims held by the Second Lien Secured Parties, with the Second Lien
Representative and the Second Lien Secured Parties hereby acknowledging and
agreeing to turn over to the First Lien Secured Parties amounts otherwise
received or receivable by them

16



--------------------------------------------------------------------------------



 



to the extent necessary to effectuate the intent of this sentence, even if such
turnover has the effect of reducing the claim or recovery of the Second Lien
Secured Parties).
          SECTION 5.08. No Waivers of Rights of First Lien Secured Parties.
Except with respect to requests for post-petition interest, fees and expenses by
the Second Lien Representative or any Second Lien Secured Party as described in
Section 5.11(b), nothing contained herein shall prohibit or in any way limit the
First Lien Representative or any other First Lien Secured Party from objecting
in any Insolvency Proceeding with respect to any Grantor or otherwise to any
action taken by the Second Lien Representative or any Second Lien Secured Party,
including the seeking by any Second Lien Secured Party of adequate protection or
the asserting by any Second Lien Secured Party of any of its rights and remedies
under the Second Lien Collateral Documents or otherwise.
          SECTION 5.09. Plans of Reorganization. Nothing in this Agreement shall
prevent any Second Lien Secured Party from exercising its rights to vote in
favor of or against a plan of reorganization in respect of any Insolvency
Proceeding with respect to any Grantor.
          SECTION 5.10. Reorganization Securities. If, in any Insolvency
Proceeding with respect to any Grantor, debt obligations of the reorganized
debtor secured by Liens upon any property of the reorganized debtor are
distributed pursuant to a plan of reorganization or similar dispositive
restructuring plan, both on account of First Lien Obligations and on account of
Second Lien Obligations, then, to the extent the debt obligations distributed on
account of the First Lien Obligations and on account of the Second Lien
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.
          SECTION 5.11. Post-Petition Claims. (a) Neither the Second Lien
Representative nor any other Second Lien Secured Party shall oppose or seek to
challenge any claim by the First Lien Representative or any First Lien Secured
Party for Post-Petition Interest, fees, costs, charges or expenses to the extent
of the value of the First Lien Representative’s Lien held for the benefit of the
First Lien Secured Parties, without regard to the existence of the Lien of the
Second Lien Representative on behalf of the Second Lien Secured Parties on the
Collateral.
          (b) Neither the First Lien Representative nor any other First Lien
Secured Party shall oppose or seek to challenge any claim by the Second Lien
Representative or any Second Lien Secured Party for allowance in any Insolvency
Proceeding with respect to any Grantor of Second Lien Obligations consisting of
Post-Petition Interest, fees, costs, charges or expenses to the extent of the
value of the Lien of the Second Lien Representative on behalf of the Second Lien
Secured Parties on the Collateral (after taking into account the value of the
First Lien Obligations).
          SECTION 5.12. Waiver. The Second Lien Representative, for itself and
on behalf of the Second Lien Secured Parties, waives any claim it or they may
hereafter have against the First Lien Representative or any First Lien Secured
Party arising out of the election of the First Lien Representative or any First
Lien Secured Party of the application of Section 1111(b)(2) of the Bankruptcy
Code, or out of any cash collateral or financing arrangement or out of any grant
of a security interest in connection with the Collateral in any Insolvency
Proceeding with respect to any Grantor.
          SECTION 5.13. Expense Claims. Neither the Second Lien Representative
nor any Second Lien Secured Party will assert or enforce, at any time prior to
Payment in Full of all First Lien Obligations, any claim under Section 506(c) of
the Bankruptcy Code senior to or on parity with the First Lien Obligations for
costs or expenses of preserving or disposing of any Collateral.

17



--------------------------------------------------------------------------------



 



          SECTION 5.14. Other Matters. To the extent that the Second Lien
Representative or any Second Lien Secured Party has or acquires rights under
Section 363 or Section 364 of the Bankruptcy Code with respect to any of the
Collateral, the Second Lien Representative agrees, on behalf of itself and the
other Second Lien Secured Parties, not to assert any of such rights without the
prior written consent of the First Lien Representative; provided that if
requested by the First Lien Representative, the Second Lien Representative shall
timely exercise such rights in the manner requested by the First Lien
Representative, including any rights to payments in respect of such rights.
ARTICLE VI
AMENDMENTS AND REFINANCINGS
          SECTION 6.01. Amendments to First Lien Documents and Second Lien
Documents. (a) The First Lien Collateral Documents, the Credit Agreement and all
other First Lien Documents may be amended, restated, supplemented or otherwise
modified in accordance with their terms, new First Lien Documents may be entered
into, and the Credit Agreement may be refinanced, replaced or refunded, with the
same or different lenders or representatives in a Permitted Refinancing and
whether or not with an intervening period of time in between, in each case
without the consent of the Second Lien Representative or the Second Lien Secured
Parties; provided, however, that (i) in connection with any Permitted
Refinancing, the holders of any such Permitted Refinancing debt (or the agent or
other representative of such holders on behalf of such holders) agree in a
writing addressed to the Second Lien Representative to be bound by the terms of
this Agreement as a First Lien Secured Party and (if applicable) the First Lien
Representative hereunder and (ii) any such amendment, supplement or
modification, or entry into any such new First Lien Document, shall not be
permitted without the consent of the Second Lien Representative to the extent
that any such amendment, restatement, supplement or other modification, or the
terms of any such new First Lien Document, would (A) except in connection with
any Permitted Refinancing, increase the “Applicable Margin” or similar component
of the interest rate by more than 6% per annum (excluding increases resulting
from the accrual of interest at the default rate) or (B) be prohibited by, or
would require any Grantor to act or refrain from acting in a manner that would
violate, any of the terms of this Agreement.
          (b) The Second Lien Collateral Documents, the Second Lien Indenture
and all other Second Lien Documents may be amended, supplemented or otherwise
modified in accordance with their terms, new Second Lien Documents may be
entered into, and the Second Lien Indenture may be refinanced, replaced or
refunded, with the same or different lenders or representatives in a Permitted
Refinancing, in each case without the consent of the First Lien Representative
or the First Lien Secured Parties; provided, however, that (i) in connection
with any Permitted Refinancing, the holders of any such Permitted Refinancing
debt (or the agent or other representative of such holders on behalf of such
holders) agree in a writing addressed to the First Lien Representative to be
bound by the terms of this Agreement as a Second Lien Secured Party and (if
applicable) the Second Lien Representative hereunder and (ii) any such
amendment, supplement or modification, or entry into any such new Second Lien
Document, shall not be permitted without the consent of the First Lien
Representative to the extent that any such amendment, supplement or other
modification, or the terms of any such new Second Lien Document, would
(A) except in connection with any Permitted Refinancing, increase the
“Applicable Margin” or similar component of the interest rate by more than 6%
per annum (excluding increases resulting from the accrual of interest at the
default rate) or (B) be prohibited by, or would require any Grantor to act or
refrain from acting in a manner that would violate, any of the terms of this
Agreement.
          (c) The Second Lien Representative, on behalf of the Second Lien
Secured Parties, agrees that each Second Lien Collateral Document shall include
the following language (or language to similar effect as shall be reasonable
satisfactory for the First Lien Representative):

18



--------------------------------------------------------------------------------



 



          “Notwithstanding anything herein to the contrary, the liens and
security interest granted to the Second Lien Representative, for the benefit of
the Second Lien Secured Parties, pursuant to this Agreement and the exercise of
any right or remedy by the Second Lien Representative, for the benefit of the
Second Lien Secured Parties, hereunder are subject to the provisions of that
certain Intercreditor Agreement, dated as of March 5, 2010 (as amended,
restated, supplemented or otherwise modified from time to time, the
“Intercreditor Agreement”), among Citicorp USA, Inc. as First Lien
Representative, The Bank of New York Mellon, as Second Lien Representative,
Eastman Kodak Company, the direct and indirect subsidiaries of the Company party
thereto and such other parties as may be added thereto from time to time. In the
event of any conflict between the terms of the Intercreditor Agreement and this
Agreement, the terms of the Intercreditor Agreement shall govern.”
          SECTION 6.02. When Payment in Full of First Lien Obligations Deemed to
Not Have Occurred. If, at any time after the Payment in Full of the First Lien
Obligations, the Company thereafter enters into any First Lien Document
evidencing a First Lien Obligation which is a Permitted Refinancing permitted by
the Second Lien Documents, then such Payment in Full of the First Lien
Obligations shall automatically be deemed not to have occurred for all purposes
of this Agreement (other than with respect to any actions taken as a result of
the occurrence of such Payment in Full of the First Lien Obligations), and, from
and after the date on which the New First Lien Obligations Notice (as defined
below) is delivered to the Second Lien Representative in accordance with the
next sentence, the obligations under such Permitted Refinancing of such First
Lien Document shall automatically be treated as First Lien Obligations for all
purposes of this Agreement, including for purposes of the Lien priorities and
rights in respect of Collateral set forth herein, and the agent under such First
Lien Documents shall be the First Lien Representative for all purposes of this
Agreement. Upon receipt of a notice from the Company (the “New First Lien
Obligations Notice”) stating that the Company has entered into a new First Lien
Document (which notice shall include the identity of the new first lien agent,
such agent, the “New First Lien Representative”), the Second Lien Representative
shall promptly, at the expense of the Company, (a) enter into such documents and
agreements (including amendments or supplements to this Agreement) as the
Company or such New First Lien Representative shall reasonably request in order
to provide to the New First Lien Representative the rights contemplated hereby,
in each case consistent in all material respects with the terms of this
Agreement, and (b) deliver to the New First Lien Representative any pledged
Collateral held by it together with any necessary endorsements (or otherwise
allow the New First Lien Representative to obtain control of such pledged
Collateral). The New First Lien Representative shall agree in a writing
addressed to the Second Lien Representative for the benefit of itself and the
Second Lien Secured Parties to be bound by the terms of this Agreement. If the
new First Lien Obligations under the new First Lien Documents are secured by
assets of the Grantors constituting Collateral that do not also secure the
Second Lien Obligations, then the Second Lien Obligations shall be secured at
such time by a second priority Lien on such assets to the same extent provided
in the Second Lien Collateral Documents and this Agreement.
ARTICLE VII
RELIANCE; WAIVERS; ETC.
          SECTION 7.01. Reliance. The First Lien Collateral Documents and the
Credit Agreement are deemed to have been executed and delivered, and all
extensions of credit thereunder are deemed to have been made or incurred, in
reliance upon this Agreement. The Second Lien Representative, on behalf of it
itself and the Second Lien Secured Parties, expressly waives all notice of the
acceptance of and reliance on this Agreement by the First Lien Secured Parties.
The Second Lien Collateral Documents and the Second Lien Indenture are each
deemed to have been executed and delivered, and all extensions of credit
thereunder are deemed to have been made or incurred, in reliance upon this
Agreement. The First Lien Representative, on behalf of itself and the First Lien
Secured

19



--------------------------------------------------------------------------------



 



Parties, expressly waives all notices of the acceptance of and reliance by the
Second Lien Representative and the Second Lien Secured Parties.
          SECTION 7.02. No Warranties or Liability. The Second Lien
Representative and the First Lien Representative acknowledge and agree that
neither has made any representation or warranty with respect to the execution,
validity, legality, completeness, collectibility or enforceability of any First
Lien Collateral Document or any Second Lien Collateral Document. Except as
otherwise provided in this Agreement, the Second Lien Representative and the
First Lien Representative will be entitled to manage and supervise their
respective extensions of credit to any Grantor in accordance with law and their
usual practices, modified from time to time as they deem appropriate.
          SECTION 7.03. No Waivers. No right or benefit of any party hereunder
shall at any time in any way be prejudiced or impaired by any act or failure to
act on the part of such party or any other party hereto or by any noncompliance
by any Grantor with the terms and conditions of any of the First Lien Documents
or the Second Lien Documents.
ARTICLE VIII
OBLIGATIONS UNCONDITIONAL
          SECTION 8.01. First Lien Obligations Unconditional. All rights and
interests of the First Lien Representative under this Agreement, and all
agreements and obligations of the Second Lien Representative, the Company and
the other Grantors (to the extent applicable) under this Agreement, shall remain
in full force and effect irrespective of:
     (a) any lack of validity or enforceability of any First Lien Document;
     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the First Lien Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any First Lien Document;
     (c) prior to the Payment in Full of the First Lien Obligations, any
exchange, release, voiding, avoidance or non-perfection of any security interest
in any Collateral or any other collateral, or any release, amendment, waiver or
other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of all or any portion of the
First Lien Obligations or any guarantee or guaranty thereof; or
     (d) any exercise or delay in or refrain from exercising any right or
remedy, any election of remedies, any taking or failure to take any Liens or
additional Liens, as well as any other circumstances that otherwise might
constitute a defense available to, or a discharge of, any Grantor in respect of
the First Lien Obligations, or of the Second Lien Representative, or any
Grantor, to the extent applicable, in respect of this Agreement.
          SECTION 8.02. Second Lien Obligations Unconditional. Subject to
compliance with the terms of this Agreement, all rights and interests of the
Second Lien Representative under this Agreement, and all agreements and
obligations of the First Lien Representative, the Company and the other Grantors
(to the extent applicable) under this Agreement, shall remain in full force and
effect irrespective of:
     (a) any lack of validity or enforceability of any Second Lien Document;

20



--------------------------------------------------------------------------------



 



     (b) any change in the time, place or manner of payment of, or in any other
term of, all or any portion of the Second Lien Obligations, or any amendment,
waiver or other modification, whether by course of conduct or otherwise, or any
refinancing, replacement, refunding or restatement of any Second Lien Document;
     (c) any exchange, release, voiding, avoidance or non-perfection of any
security interest in any Collateral, or any release, amendment, waiver or other
modification, whether by course of conduct or otherwise, or any refinancing,
replacement, refunding or restatement of all or any portion of the Second Lien
Obligations or any guarantee or guaranty thereof; or
     (d) any other circumstances that otherwise might constitute a defense
available to, or a discharge of, any Grantor in respect of the Second Lien
Obligations, or of the First Lien Representative, or any Grantor, to the extent
applicable, in respect of this Agreement.
ARTICLE IX
MISCELLANEOUS
          SECTION 9.01. Conflicts. In the event of any conflict between the
provisions of this Agreement and the provisions of the Credit Agreement, the
Second Lien Indenture, any First Lien Document or any Second Lien Document, the
provisions of this Agreement shall govern.
          SECTION 9.02. Continuing Nature of Provisions. Subject to the fifth
sentence of this Section 9.02, this Agreement shall continue to be effective,
and shall not be revocable by any party hereto, until the First Lien Obligations
shall be Paid in Full. Notwithstanding the foregoing, the Second Lien
Representative, on behalf of itself and the Second Lien Secured Parties, hereby
waives any right it may have under applicable law to revoke this Agreement or
any of the provisions of this Agreement. The terms of this Agreement shall
survive, and shall continue in full force and effect, in any Insolvency
Proceeding. All references to the Company or any other Grantor shall include the
Company or such Grantor as debtor and debtor-in-possession and any receiver or
trustee for the Company or any other Grantor (as the case may be) in any
Insolvency Proceeding. This Agreement shall terminate and be of no further force
and effect, (i) with respect to the Second Lien Representative, the Second Lien
Secured Parties and the Second Lien Obligations, upon the later of (1) the date
upon which the obligations under the Second Lien Indenture terminate if there
are no other Second Lien Obligations outstanding on such date and (2) if there
are other Second Lien Obligations outstanding on such date, the date upon which
such Second Lien Obligations terminate and (ii) with respect to any First Lien
Representative, any First Lien Secured Parties and any First Lien Obligations,
the date of notification by the Company to the Second Lien Representative of
termination of this Agreement after all such First Lien Obligations have been
Paid in Full, subject to the rights of the First Lien Secured Parties under
Section 5.05 of this Agreement. This is a continuing agreement and the First
Lien Secured Parties and the Second Lien Secured Parties may continue, at any
time and without notice to the other parties hereto, to extend credit and other
financial accommodations, lend monies and provide indebtedness to, or for the
benefit of, Company or any other Grantor on the faith hereof.
          SECTION 9.03. Amendments; Waivers. No amendment or modification of any
of the provisions of this Agreement shall be effective unless the same shall be
in writing and signed by the First Lien Representative, the Second Lien
Representative and, only if the rights or duties of any Grantor are directly
affected thereby, such Grantor.
          SECTION 9.04. Information Concerning Financial Condition of the
Company and the other Grantors. Each of the Second Lien Representative and the
First Lien Representative hereby assumes responsibility for keeping itself
informed of the financial condition of the Company and each of

21



--------------------------------------------------------------------------------



 



the other Grantors and all other circumstances bearing upon the risk of
nonpayment of the First Lien Obligations or the Second Lien Obligations. Each of
the Second Lien Representative and the First Lien Representative hereby agrees
that no party shall have any duty to advise any other party of information known
to it regarding such condition or any such circumstances. In the event the
Second Lien Representative or the First Lien Representative, in its sole
discretion, undertakes at any time or from time to time to provide any
information to any other party to this Agreement, it shall be under no
obligation (a) to provide any such information to such other party or any other
party on any subsequent occasion, (b) to undertake any investigation not a part
of its regular business routine, or (c) to disclose any other information.
          SECTION 9.05. Governing Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of New York.
          SECTION 9.06. Submission to Jurisdiction. (a) Each party hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
nonexclusive jurisdiction of the Supreme Court of the State of New York sitting
in New York County and of the United States District Court of the Southern
District of New York, and any appellate court from any thereof, in any action or
proceeding arising out of or relating to this Agreement, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law. Nothing in this Agreement shall affect any right that any party
may otherwise have to bring any action or proceeding relating to this Agreement
or any of the other First Lien Documents or Second Lien Documents in the courts
of any jurisdiction.
          (b) The Company, each other Grantor, the Second Lien Representative,
the Second Lien Secured Parties, the First Lien Representative and the First
Lien Secured Parties each hereby irrevocably and unconditionally waive, to the
fullest extent they may legally and effectively do so, (i) any right to trial by
jury with respect to the matters covered by this Agreement, (ii) any objection
they may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement in any court referred to
in paragraph (a) of this Section 9.06 and (iii) the defense of an inconvenient
forum to the maintenance of such action or proceeding.
          (c) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.07. Nothing in this
Agreement will affect the right of any party to this Agreement to serve process
in any other manner permitted by law.
          SECTION 9.07. Notices. Unless otherwise specifically provided herein,
any notice or other communication herein required or permitted to be given shall
be in writing and may be personally served, telecopied, e-mailed, or sent by
overnight express courier service or United States mail, and shall be deemed to
have been given when delivered in person or by courier service, upon receipt of
a telecopy or five (5) days after deposit in the United States mail (certified,
with postage prepaid and properly addressed). For the purposes hereof, the
addresses of the parties hereto (until notice of a change thereof is delivered
as provided in this Section 9.07) shall be if to the Company, at 343 State
Street, Rochester, New York, 14650, Attention: Treasurer, Facsimile:
(585) 724-9549 and Attention: General Counsel, Facsimile: (585) 724-9549; if to
the First Lien Representative, at 1615 Brett Road, Bldg. 3, New Castle,
Delaware, 19720, Attention: Bank Loan Syndications Department, Facsimile: (212)
994-0849; if to the Second Lien Representative, at 101 Barclay Street, Floor 8W,
New York, New York, 10286, Attention: Corporate Trust Administration, Facsimile:
(732) 667-9185; or, as to each party, at such other address as may be designated
by such party in a written notice to all of the other parties.

22



--------------------------------------------------------------------------------



 



          SECTION 9.08. Subrogation. The Second Lien Representative, on behalf
of itself and the Second Lien Secured Parties, hereby waives any rights of
subrogation it may acquire as a result of any payment hereunder until the
Payment in Full of all First Lien Obligations has occurred.
          SECTION 9.09. Successors and Assigns. This Agreement shall be binding
upon and inure to the benefit of each of the parties hereto and each of the
First Lien Secured Parties and Second Lien Secured Parties and their respective
successors and assigns, and nothing herein is intended, or shall be construed to
give, any other Person any right, remedy or claim under, to or in respect of
this Agreement or any Collateral. All references to the Company or any other
Grantor shall include any of the Company or such Grantor as debtor-in-possession
and any receiver or trustee for the Company or such Grantor in any Insolvency
Proceeding.
          SECTION 9.10. Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
          SECTION 9.11. Counterparts; Integration; Effectiveness. This Agreement
may be executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or in .pdf or
other electronic format by electronic mail shall be effective as delivery of a
manually executed counterpart of this Agreement. This Agreement shall become
effective when it shall have been executed by each party hereto.
          SECTION 9.12. Provisions to Define Relative Rights. The provisions of
this Agreement are intended for the purpose of defining the relative rights of
the First Lien Secured Parties, on the one hand, and the Second Lien Secured
Parties, on the other hand with respect to the Collateral. Except as expressly
provided herein, none of the Company, any other Grantor or any other creditor
thereof shall have any rights hereunder, and none of the Company or any other
Grantor may rely on the terms hereof. Nothing in this Agreement is intended to
or shall impair the obligations of the Company or any other Grantor, which are
absolute and unconditional, to pay the First Lien Obligations and the Second
Lien Obligations as and when the same shall become due and payable in accordance
with their terms.
          SECTION 9.13. Rights as an Unsecured Creditor. Except as otherwise set
forth in this Agreement (a) the Second Lien Representative and the Second Lien
Secured Parties may exercise all rights and remedies available to unsecured
creditors in accordance with the terms of the Second Lien Indenture, the Second
Lien Collateral Documents and applicable law and this Agreement, and (b) nothing
in this Agreement shall prohibit the receipt by the Second Lien Representative
or the Second Lien Secured Parties of the required payments of principal and
interest and other amounts, so long as such receipt is not the direct or
indirect result of the exercise of the Second Lien Representative or any Second
Lien Secured Party of an Enforcement Action in contravention of this Agreement.
          SECTION 9.14. Representative Provisions. Each of the First Lien
Representative and the Second Lien Representative is executing and delivering
this Agreement solely in its capacity as agent for the First Lien Secured
Parties or the Second Lien Secured Parties, as the case may be, and pursuant to
the direction set forth in the First Lien Documents or the Second Lien
Documents, as the case may be. Neither the First Lien Representative nor the
Second Lien Representative shall be responsible for the terms or sufficiency of
this Agreement for any purpose. Neither the First Lien Representative nor the
Second Lien Representative shall have any duties or obligations under or
pursuant to this Agreement

23



--------------------------------------------------------------------------------



 



other than such duties as may be expressly set forth in this as duties on its
part to be performed or observed. In entering into this Agreement, or in taking
(or forbearing from) any action under or pursuant to this Agreement, each of the
First Lien Representative and the Second Lien Representative shall have and be
protected by all of the rights, immunities, indemnities and other protections
granted to it under the First Lien Documents or the Second Lien Documents, as
the case may be. Neither the First Lien Representative nor the Second Lien
Representative shall have any liability or responsibility for the actions or
omissions of any other Secured Party, or for any other Secured Party’s
compliance with (or failure to comply with) the terms of this Agreement.
          SECTION 9.15. Additional Grantors. The Company shall cause each of its
direct or indirect subsidiaries that becomes a Grantor or is required by any
First Lien Document or Second Lien Document to become a party to this Agreement
to become a party to this Agreement by causing such subsidiary to execute and
deliver to the parties hereto a Grantor Joinder, pursuant to which such
subsidiary shall agree to be bound by the terms of this Agreement to the same
extent as if it had executed and delivered this Agreement as of the date hereof.
The Company agrees to provide to each of the First Lien Representative, the
Second Lien Representative and the Second Lien Trustee a copy of each Grantor
Joinder executed and delivered pursuant to this Section 9.15.
[Remainder of Page Intentionally Left Blank]

24



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first written above.

            CITICORP USA, INC., as
First Lien Representative for and
on behalf of the First Lien Secured Parties
      By:   /s/ Jeffrey Stern         Name:   Jeffrey Stern        Title:   Vice
President     

            THE BANK OF NEW YORK MELLON, as
Second Lien Representative for and
on behalf of the Second Lien Secured Parties
      By:   /s/ Franca M. Ferrera         Name:   Franca M. Ferrera       
Title:   Senior Associate     

Signature Page to Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



            EASTMAN KODAK COMPANY
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Treasurer     

            CREO MANUFACTURING AMERICA LLC
KODAK AVIATION LEASING LLC
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Manager        EASTMAN GELATINE CORPORATION
EASTMAN KODAK INTERNATIONAL
               CAPITAL COMPANY, INC.
FAR EAST DEVELOPMENT LTD.
FPC INC.
KODAK (NEAR EAST), INC.
KODAK AMERICAS, LTD.
KODAK IMAGING NETWORK, INC.
KODAK PORTUGUESA LIMITED
KODAK REALTY, INC.
LASER EDIT, INC.
LASER-PACIFIC MEDIA CORPORATION
PACIFIC VIDEO, INC.
PAKON, INC.
QUALEX, INC.
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Treasurer     

            KODAK PHILIPPINES, LTD.
NPEC INC.
      By:   /s/ William G. Love         Name:   William G. Love        Title:  
Assistant Treasurer     

Signature Page to Intercreditor Agreement

 



--------------------------------------------------------------------------------



 



EXHIBIT A
to Intercreditor Agreement
FORM OF JOINDER AGREEMENT
     Reference is made to that certain Intercreditor Agreement, dated as of
March 5, 2010 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), among EASTMAN KODAK CORPORATION, a
New Jersey corporation, the other Grantors party thereto from time to time,
[___________], as First Lien Representative, [_________], as Second Lien
Representative, and certain other Persons party thereto from time to time.
Capitalized terms used herein without definition shall have the meaning assigned
thereto in the Intercreditor Agreement.
     This Joinder Agreement, dated as of __________, 20__ (this “Grantor
Joinder”), is being delivered pursuant to Section 9.15 of the Intercreditor
Agreement.
     The undersigned, __________, a __________ (the “Joining Grantor”), hereby
agrees to become a party to the Intercreditor Agreement as a Grantor thereunder,
for all purposes thereof on the terms set forth therein, and to be bound by the
terms of the Intercreditor Agreement as fully as if the Joining Grantor had
executed and delivered the Intercreditor Agreement as of the date thereof.
     This Grantor Joinder may be executed in two or more counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute one contract.
     THIS GRANTOR JOINDER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.
     The provisions of Article IX of the Intercreditor Agreement shall apply
with like effect to this Grantor Joinder.
[Signature Pages Follow]

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Joining Grantor has caused this Grantor
Joinder to be duly executed by its authorized representative as of the day and
year first above written.

            [JOINING GRANTOR]
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

          Each of the First Lien Representative and the Second Lien
Representative acknowledges receipt of this Grantor Joinder and agrees to act as
First Lien Representative and the Second Lien Representative, respectively, with
respect to the Collateral pledged by the Joining Grantor, as of the day and year
first above written.

            [_________________],
as First Lien Representative
      By:           Name:           Title:           [_________________],
as Second Lien Representative
      By:           Name:           Title:        

 